In an action by the purchaser for specific performance of a contract to sell real property, order granting defendants’ motion to dismiss the complaint under subdivision 8 of rule 107 of the Rules of Civil Practice, and the judgment entered thereon, unanimously affirmed, with $10 costs and disbursements, on the grounds (1) that the indorsing of the check was not a subscribing to a note or memorandum, even though the cheek was delivered with an accompanying letter; and (2) that the letter and the check, read together, are insufficient as a note or memorandum to express anything but a void contract, as defined in section 259 of the Real Property Law (L. 1934, ch. 750, as amd, by L. 1944, ch. 198). Present — Hagarty, Acting P. J., Carswell, Adel, Nolan and Sneed, JJ.